Exhibit 10.2

March 29, 2012

Mr. David A Kruzner

Emp ID: 714029

Dear David,

 

Re: Amendment (this “Amendment”) to your Employment Agreement dated July 1, 2011
(the “Employment Agreement”)

We are pleased to inform you of revisions to some of the terms of your
Employment Agreement.

Upon execution of this Amendment by you and iGATE Technologies Inc., the
following Sections and Items of your Employment Agreement shall be amended and
restated in their entirety as set forth below:

Section 2(b) of the Employment Agreement:

(b) If the Company terminates your employment, you will be entitled to severance
pay equal to six (6) months then prevailing gross annual remuneration set out in
1(a) of Annexure A plus annual performance based incentive as per Company
policy, but only if the Company does not provide you with at least six months’
notice of the termination.

Section 9 of the Employment Agreement:

9. Notwithstanding anything to the contrary herein contained:

(a) the Company shall be entitled to terminate your employment at any time by
giving you six (6) months’ notice in writing or severance pay (as per
Section 2(b)) in lieu of the six-month (6-month) notice period without assigning
any reason.

(b) you shall be entitled to terminate your employment with the Company at any
time by giving to the Company six (6) months’ notice in writing without
assigning any reason.

Item 1(a) of Annexure A to the Employment Agreement:

1 (a) Your gross annual remuneration shall be USD 290,000 (Dollars Two Hundred
and Ninety Thousand Only) effective January 01, 2012. The gross annual
remuneration will be divided into various components and heads in accordance
with the Company Policies applicable to your level.



--------------------------------------------------------------------------------

Item 2 of Annexure A to the Employment Agreement:

2. Your annual performance based incentive for 2011, will be an amount not
exceeding USD 133,380 (Dollars One Hundred Thirty Three Thousand and Three
Eighty Only); and your annual performance based incentive for the period
effective January 01, 2012, shall be an amount not exceeding USD 174,000
(Dollars One Hundred Seventy Four Thousand Only) based upon a review of your
performance by the President and CEO of the Company. The annual
performance-based incentive to be quantified and to be paid quarterly, half
yearly or annually as the Board may determine.

Except as stated above, all other terms and conditions contained in the
Employment Agreement shall remain unaltered and shall continue to be in force as
earlier.

This Amendment may be executed in counterparts, each of which shall constitute
an original and both of which together shall constitute one and the same
agreement.

All capitalized terms used herein but not defined herein shall have the meaning
given to such terms in the Employment Agreement.

This Amendment may not be modified or waived except in writing executed by both
parties to this Amendment.

This Amendment shall be governed by the laws of the Commonwealth of California.

We look forward to your very active participation and contribution in our
journey to scaling newer heights and make iGATE a world class organization. We
wish you a happy and rewarding career with iGATE Patni!

Please sign and return one original to us indicating your acceptance of the
revised terms of your appointment.

 

Yours truly,

    For iGATE Technologies Inc.     I Accept

/s/     SRINIVAS KANDULA

   

/s/    DAVID A KRUZNER

Srinivas Kandula     David A Kruzner Global Head- HR    